UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6341



WIDNEY TREVOR DINNALL,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Joseph F. Anderson, Jr., Chief District
Judge. (CR-98-946-DWS; CA-03-2609-17-1)


Submitted:   July 30, 2004                 Decided:   August 17, 2004


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Widney Trevor Dinnall, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Widney   Trevor      Dinnall   seeks      to   appeal      the    district

court’s orders dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely   and   denying   his     Fed.   R.    Civ.      P.   59(e)    motion     to

reconsider.    An appeal may not be taken from either order unless a

circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.   See   Miller-El   v.    Cockrell,     537    U.S.     322,    336    (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and conclude that Dinnall has not made the requisite showing.

           Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We also deny Dinnall’s motion to remand.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                            DISMISSED


                                    - 2 -